Citation Nr: 1640359	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  10-41 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for left ear hearing loss. 

2. Entitlement to a compensable rating for right ear hearing loss.

3. Entitlement to a rating in excess of 10 percent for tinnitus.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2009 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In December 2009, the RO denied the Veteran's claims of entitlement to service connection for right ear hearing loss, left ear hearing loss, and tinnitus.  The Veteran filed a timely appeal for these claims.  In January 2014, the RO granted service connection for the Veteran's right ear hearing loss and tinnitus, effective June 2009, the date the Veteran filed his initial claim.  Thus, the issues of service connection for the right ear hearing loss and tinnitus are no longer in appellate status and are not before the Board.  

The issues of a compensable rating for right ear hearing loss, service connection for left ear hearing loss, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is rated at 10 percent disabling, the maximum evaluation for tinnitus, and it does not present an exceptional disability picture that would warrant referral for an extraschedular rating.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's service-connected tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability Ratings in General

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability rating, 
38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Increased Rating for Tinnitus Analysis

The Veteran contends that he is entitled to a rating in excess of 10 percent for his tinnitus, which is rated under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under this code, only a single 10 percent rating is warranted for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  Id. Note (2).  This is the maximum schedular rating assignable for tinnitus and an increased rating under the schedular criteria is therefore unattainable.  

The Board considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's tinnitus is specifically contemplated by the schedular rating criteria and does not present an exceptional or unusual disability picture that would warrant consideration of an extraschedular rating.  Specifically, a July 2009 audiology assessment shows that the Veteran complained of progressive hearing loss, occasional tinnitus, and disequilibrium.  Subsequent medical records, including a December 2013 private medical examination and a January 2014 private audiology report, do not even show complaints of tinnitus.  In the January 2014 VA examination report, the examiner concluded that the Veteran's tinnitus does not impact the Veteran's ordinary conditions of daily life.  Thus, the evidence does not show, and the Veteran has not asserted, that his tinnitus presents an exceptional disability picture that would warrant referral for an extraschedular rating.  For these reasons, the Board finds that the assigned rating is adequate and a referral for an extraschedular rating is not required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of 
which is exceptional and not captured by schedular evaluations."  The evidence does not show, and the Veteran does not allege, that the combined effect of his service-connected tinnitus and hearing loss presents an exceptional disability picture that is not captured by the schedular criteria.  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran contended in his May 2014 Notice of Disagreement that his hearing loss and tinnitus should be evaluated at 100 percent.  Thus, the issue of TDIU has been raised and it is addressed in the Remand portion of the decision. 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, private and VA medical treatment evidence, SSA medical records, and the Veteran's statements.  The Veteran was also afforded VA examination in January 2014.  The examination is adequate because it was based on a review of the Veteran's record, history, and symptomatology, included rationales, and made the necessary findings.  

Finally, all due process considerations have been met.  Although evidence related to issues in this case was associated with the record following the September 2014 Supplemental Statement of the Case (SSOC), that evidence was duplicative and was not relevant to the issue of an increased rating for tinnitus.  


ORDER

Entitlement to an increased rating for tinnitus is denied. 


REMAND

The Board finds that the issue of service connection for left ear hearing loss must be remanded for an adequate VA medical opinion.  The Veteran was afforded a VA examination in January 2014 in which the examiner noted that the Veteran presented mild high frequencies hearing loss in the left ear at induction.  The examiner found the condition was not aggravated by service based on normal hearing acuity at separation.  This opinion is inadequate for three reasons.  First, the Veteran did have decreased hearing acuity at entry, and was assigned an H2 hearing profile.  However, he did not meet VA's definition of a hearing loss disability, so, it cannot be considered a pre-existing disability.  See McKinney v. McDonald, No. 13-2273 (March 11, 2016).  To be clear, he is entitled to the presumption of soundness, and aggravation is not at issue.  Second, the examiner did not discuss the audiogram conducted part-way through the Veteran's service in 1972, which continued to show decreased hearing acuity in the left ear.  Third, there is no rationale for the probative value to be assigned the audiogram done during the separation examination in 1974, which showed zeros all the way across, despite the impaired hearing shown in 1968 and 1972.  Thus, a remand is necessary to obtain a new medical opinion.  

Because the Board is remanding the Veteran's claim for service connection for left ear hearing loss, the Veteran's claim for right ear hearing loss and TDIU must also be remanded because the issues are inextricably-intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (determining that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).   Specifically, the disability evaluations for hearing loss depend on whether the hearing loss in both ears is service-connected.  Additionally, the Veteran's TDIU claim depends on the severity of his hearing loss disability and whether the left ear can be related to service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to assess the current severity of his right and left ear hearing loss and the etiology of his left ear hearing loss.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  

The examiner is instructed that although the Veteran had decreased hearing acuity in the left ear at entry, and was assigned an H2 hearing profile, as he did not meet VA's definition of a hearing loss disability, it cannot be considered a pre-existing disability.  The examiner's attention is drawn to the audiogram conducted in 1972, which continued to show decreased hearing acuity in the left ear, versus the one done in 1974.  

After a complete review of the claims file, the examiner should provide answers to the following: 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss is related to any event in the Veteran's active duty service.  Please explain why or why not.



(b) The examiner should express an opinion as to the functional effects of the Veteran's hearing loss and tinnitus on his ability to work.

The reasons and bases for all opinions expressed should be provided.  The examiner should specifically address the Veteran's 1968, 1972, and 1974 audiograms, and discuss the evidentiary value of the results of the 1974 audiogram in light of the 1968 and 1972 results. 

2. Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with an SSOC and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


